             Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 1 of 52 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original     ‫ ܆‬Duplicate Original


          LODGED
   CLERK, U.S. DISTRICT COURT
                                       UNITED STATES DISTRICT COURT
                                                         for the
   1/13/2021
CENTRAL DISTRICT OF CALIFORNIA
              JB
 BY: ____________BB______ DEPUTY
                                             Central District of California

 United States of America

                      v.
                                                                   Case No.      2:21-mj-00178-DUTY
 GUEORGUI HRISTOV PANTCHEV,

                      Defendant


                                    CRIMINAL COMPLAINT BY TELEPHONE
                                   OR OTHER RELIABLE ELECTRONIC MEANS

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the dates of June 15, 2020 and August 11, 2020, relating to Victim #1, in the county of Los Angeles

in the Central District of California, the defendant(s) violated:

             Code Section                                          Offense Description

             18 U.S.C. § 2261A(2)                                  Stalking

          This criminal complaint is based on these facts:

           Please see attached affidavit.

          _ Continued on the attached sheet.




                                                                              Caitlin Bowdler, Special Agent
                                                                                    Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.
                           1/13/2021
 Date:
                                                                                      Judge’s signature

 City and state: Los Angeles, California                           Hon. Jean P. Rosenbluth, U.S. Magistrate Judge
                                                                                   Printed name and title
 Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 2 of 52 Page ID #:2



                           Table of Contents
I.    INTRODUCTION..........................................1

II.   PURPOSE OF AFFIDAVIT..................................2

III. SUMMARY OF PROBABLE CAUSE.............................3

IV.   STATEMENT OF PROBABLE CAUSE...........................4

      A.   PANTCHEV’s Pre-Incarceration Harassment of
           Victim #1 & Victim #2............................5

           1.   Stalking & Harassment of Victim #1..........6

           2.   Stalking & Harassment of Victim #2..........9

           3.   PANTCHEV’s Restrictions at West LA VA......12

           4.   PANTCHEV’s State Stalking & Witness
                Intimidation Convictions...................14

      B.   PANTCHEV’s Post-Incarceration Stalking at Loma
           Linda...........................................15

           1.   Stalking & Harassment of Victim #3.........17

           2.   Stalking & Harassment of Victim #4.........20

           3.   Stalking & Harassment of Victim #5.........24

           4.   The Loma Linda VA Restricted PANTCHEV’s
                Access.....................................29

      C.   PANTCHEV Returns to the West LA VA and Resumes
           Harassment & Stalking of Care Providers There...31
           1.   Incident at West LA VA Pharmacy............32

           2.   Renewed Stalking & Harassment of Victim #1.32

           3.   Renewed Stalking & Harassment of Victim #2.33

           4.   PANTCHEV’s Ongoing Stalking, Including
                Distribution of Packets of Printed Materials
                at the VA..................................35

      D.   Investigation re KIOWA APARTMENT and Vehicles...43

      E.   Training and Experience on Digital Devices......46

V.    CONCLUSION...........................................50



                                    1
 Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 3 of 52 Page ID #:3



                                AFFIDAVIT

I, Caitlin Bowdler, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

        1.   I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”), and have been so employed since March

2017.    I am currently assigned to the Los Angeles Field Division

Violent Crime Squad which is responsible for investigating

kidnappings, extortion, bank robberies, Hobbs Act violations,

and other violent crimes.      During the time I have been employed

by the FBI, I have also worked on a White Collar Crime Squad.

        2.   Since becoming an FBI Special Agent, I have received

formal training at the FBI Training Academy in Quantico,

Virginia.    This training included segments on conducting

criminal investigations, narcotics identification, organized

crime, and other law enforcement topics.        During the time I have

been employed by the FBI, I have participated in investigations

relating to extortion, cybercrimes, wire fraud, mortgage fraud,

identity theft, mail fraud, and various types of financial

institution fraud and violent crimes.        I have participated in

many aspects of criminal investigations, such as, but not

limited to, reviewing evidence, the issuance of subpoenas, the

analysis of pen and trap and trace records, consensually

monitored telephone calls, conducting physical and electronic

surveillance, working with informants, and the execution of

search and arrest warrants.



                                    1
 Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 4 of 52 Page ID #:4



                       II. PURPOSE OF AFFIDAVIT

     3.    This affidavit is made in support of a criminal

complaint against, and arrest warrant for, GUEORGUI HRISTOV

PANTCHEV (“PANTCHEV”) for stalking Victim #11 in violation of 18

U.S.C. § 2261A(2) (Stalking).      This affidavit is also made in

support of search warrants for the following:

           a.   The premises located at 11712 Kiowa Ave.

Apartment #1, Los Angeles, California 90049 (the “KIOWA

APARTMENT”) as described more fully in Attachment A-1;

           b.   A Dodge Charger with California license plate

YUSAY, VIN 2C3CDZH97JH102843 (the “DODGE CHARGER”) as described

more fully in Attachment A-2;

           c.   A Cadillac Eldorado Convertible with California

plate 1SRR448, VIN 6L67S5Q232292 (the “CADILLAC ELDORADO

CONVERTIBLE”) as described more fully in Attachment A-3; and

           d.   The person of GUEORGUI HRISTOV PANTCHEV

(“PANTCHEV”), as described more fully in Attachment A-4.

     4.    The requested search warrants seek authorization to

seize evidence, fruits, or instrumentalities of violations of 18

U.S.C. § 2261A(2) (Stalking) (the “Subject Offense”), as

described more fully in Attachment B.

     5.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and


     1 Numerous victims and witnesses have expressed concern to
investigators about cooperating with law enforcement for fear of
retribution by PANTCHEV. The five victims and some witnesses
are described herein using names such as “Victim #1,” “Witness
#1,” or “Doctor #1” to protect their privacy and safety. Their
identities are known to the FBI and government.
                                    2
 Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 5 of 52 Page ID #:5



information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

search warrants and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                    III. SUMMARY OF PROBABLE CAUSE

     6.      Since September 2020, the FBI has been investigating

PANTCHEV for stalking and sending intimidating communications to

female physicians employed at the United States Department of

Veterans Affairs (“VA”) facilities in West Los Angeles and Loma

Linda.    PANTCHEV’s stalking and threatening communications with

Victim #1 and Victim #2 began in 2011 at the VA facility in West

Los Angeles (the “West LA VA”).       In May 2014, PANTCHEV was

convicted at a jury trial in the Los Angeles Superior Court on

multiple counts of stalking and witness intimidation in

connection with Victim #1 and Victim #2.

     7.      PANTCHEV was sentenced to prison and eventually

released on parole.    He was barred from the West LA VA as a

condition of his parole and began seeking medical services at

the VA facility in Loma Linda.      Not long after his release in

2017, PANTCHEV began having inappropriate interactions with

female physicians and staff at the Loma Linda VA.          Thereafter,

PANTCHEV started stalking, harassing, and intimidating Victims

#3, #4, and #5.

                                    3
 Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 6 of 52 Page ID #:6



     8.     Despite his parole conditions, in 2020, PANTCHEV

sought care at the West LA VA.      He also sent intimidating

communications to colleagues of Victims #1 and #2 beginning in

the summer of 2020, skirting the exact prohibitions of his

parole.    Recently, PANTCHEV relocated his residence to the edge

of the West LA VA campus.      As described below, PANTCHEV has now

deluged Victims #1 and #2 and their colleagues with hundreds of

lewd, sexually explicit, and false fliers bearing large pictures

of Victim #1 and Victim #2 that PANTCHEV has distributed around

west Los Angeles day after day.       Some of these fliers include

inflammatory, racist language that PANTCHEV falsely attributes

to Victims #1 and #2 along with their contact information and

requests the reader to “Get rid of them, PLEASE.”

     9.     Each of the victims has reported that, as a result of

PANTCHEV’s actions, she is fearful of PANTCHEV and concerned for

her safety.

     10.    As detailed below, the FBI believes that the KIOWA

APARTMENT, the DODGE CHARGER, the CADILLAC ELDORADO CONVERTIBLE,

and PANTCHEV’s person will contain evidence, including digital

evidence, related to PANTCHEV’s stalking and harassment of, and

threats to, multiple victims, including evidence related to the

accounts PANTCHEV used to send various harassing and

intimidating communications.

                   IV. STATEMENT OF PROBABLE CAUSE

     11.    Since September 2020, the FBI has been investigating

PANTCHEV for stalking and sending intimidating communications to



                                    4
 Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 7 of 52 Page ID #:7



physicians employed at the United States Department of Veterans

Affairs (“VA”) facilities in West Los Angeles and Loma Linda.

     12.     Through its investigation, the FBI learned that

PANTCHEV was previously convicted by a jury in the State of

California in connection with threatening and stalking

physicians employed at the VA, namely Victim #1 and Victim #2,

who are also two of the five identified victims of the ongoing

stalking.

     A.      PANTCHEV’s Pre-Incarceration Harassment of Victim #1 &
             Victim #2

     13.     Based on my review of memoranda describing interviews

with Victim #1 and Victim #2, my review of harassing emails and

documents believed to have been sent by PANTCHEV, from

discussions with other law enforcement officers, and from my

review of Los Angeles Superior Court records, I have learned the

following:

     14.     Prior to his arrest, PANTCHEV predominately used two

email accounts to communicate with Victims #1 and #2, as well as

others.    Provider records show that both accounts were

registered to PANTCHEV.     The first was usaghp@yahoo.com (the

“Yahoo Account”).    The second account was usaghp@gmail.com (the

“Gmail Account”).    In addition to being registered in his name

and having the same user name, both email account names include

PANTCHEV’s initials, “ghp.”      Google and Yahoo records shows that

at times both the Gmail Account and the Yahoo Account were

accessed from the same IP address, which indicates a user in

common for the two accounts.



                                    5
 Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 8 of 52 Page ID #:8



     15.    Victims #1 and #2, along with others who received the

communications, believed that the messages were coming from

PANTCHEV because sometimes the emails were signed with his name,

the emails often contained the same words and themes, and the

emails often referenced events in which PANTCHEV was known to be

involved.

            1.   Stalking & Harassment of Victim #1

     16.    In 2011, Victim #1 was a physician at the West LA VA.

She said that she never treated PANTCHEV as a patient, but she

signed a document related to his treatment in April 2011.

     17.    Thereafter, Victim #1 said that PANTCHEV came into her

office at the West LA VA and demanded that she confirm her

identity.   Two days later, on April 7, 2011, she found a typed,

one-page note under her door.      It accused Victim #1 of using

PANTCHEV as “fodder” and seemed angry.

     18.    Victim #1 reported that starting the next month, she

began to receive emails from a person she believed to be

PANTCHEV.   PANTCHEV began emailing her, sending approximately 40

emails to her over a sixteen-month period.

     19.    I have reviewed emails sent to Victim #1, and they

contained, among other things, the following:

            a.   On May 25, 2011, Victim #1 received an email from

the Yahoo Account entitled, “Fw: Clinicians COLLUSIVE BEHAVIOR &

Female MDs Decreasing Growth Rate.”       The email was addressed to

Victim #1 and one other VA employee, had PANTCHEV’s name as a

signatory, and contained several attachments.         The email

provided the following:

                                    6
 Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 9 of 52 Page ID #:9



     Hi, Would you please ask UNETHICAL & SELFISH [Victim
     #1] to stay way from my record. I previously asked her
     (attachment #5). She keeps on co-signing in May 2011.
     She contributed to the Police Escort i.e. she
     complained about me below is what I forwarded to my
     Psychiatrist, the recipients and the top Medical
     Schools in the nation
     . . .
     The attachments show what “a cup of coffee” cordial
     invitation to a Female Doctor exaggerated as
     “following her to her car and asking her to have sex”
     with me can lead to. All citations are real from my
     Medical Record.2

           b.   On September 2, 2011, Victim #1 responded and

wrote:

     Mr. Pantchev, Since April I have been receiving
     numerous emails from you. They are annoying, time
     consuming, and distracting from clinical duties. I
     have never been part of your treatment team and do not
     understand why I am included on such correspondences.
     Please cease all future emails to me immediately.
     Thank you. [Victim #1]

           c.   On September 7, 2011, Victim #1 received another

email from the Yahoo Account, addressed to Victim #1 and

approximately 24 other VA employees, including Victim #2.           The

email stated the following:

     I asked you all to please convince me why I should not
     torpedo her…… For her sake….since you used her… I DID
     NOT ask any of you to exercise the “ill defined” “Duty
     to Protect/Warn” and exacerbate a deteriorating
     situation….

     At least I hope you get bonuses for Tarasoffing,
     though at someone else’s expense, and “keeping the
     well-being” of others, in this case a Doctor whom you
     used….

     How can I trust anyone to reveal my thoughts and what
     is bothering me now…

     While I was at Johns Hopkins, I asked a professor for
     accommodations and did not want to give the university
     sensitive Info, given Polytrauma lied I followed
     2 All emails and excerpts thereof are reproduced verbatim
including errors and typos in the originals.
                                    7
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 10 of 52 Page ID #:10



     Victim #2 and “asked her to have sex with me,” and
     [Student #1] PhD’Boyfriend followed me from [Doctor
     #1]’s appointment…. The professor assured me that my
     info would be save and if there is a leak he would
     resign because he would not want to be part of such
     organization……

                 i.    Student #1 is someone who was working at the

VA at the time and interacted with PANTCHEV.         When recently

interviewed, Student #1 explained that when she had worked at

the VA, PANTCHEV would come to her office and ask her colleagues

if she was there and once left a note on her mailbox at her

apartment asking if she wanted to talk to him.         Once, PANTCHEV

saw her with her boyfriend and started telling people that her

boyfriend threatened PANTCHEV, which is apparently what is being

referenced in this email.      Student #1 recalled being scared of

PANTCHEV.

                 ii.   Doctor #1 treated PANTCHEV prior to his

incarceration.    When recently interviewed, Doctor #1 recalled

that PANTCHEV would tell Doctor #1 that Doctor #1 had done

PANTCHEV wrong and that PANTCHEV knew where he lived.          Doctor #1

believed that PANTCHEV took pleasure in frightening people.

Doctor #1 considered relocating his residence because of what

PANTCHEV said to him.

            d.   On June 25, 2012, Victim #1 received an email

from the Gmail Account.     This email was entitled, “SORCERESS

M.D.s PARTY & THERE FAVORITE PATIENT” and stated, among other

things, the following:

     The Sorceresses M.D.s & Witches Clinicans Party with
     their one and only favorite and beloved patient whom
     they all love as a horse loves the whip :):):)

     Apogee Sorceresses’ Triumph

                                    8
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 11 of 52 Page ID #:11



     Flat-Ironed-Straitened Pitch-Black Hair
     Let me introduce his Nightmare
     Dip his testicles in hot coffee
     Bite one off as toffee
     Scramble the other to sweeten my coffee
     My venomous spit
     would embalm him in the pit

     Carefully Planed and rehearsed by: PANTCHEV’s HATERS
     CLUB

     20.    Victim #1 said that the emails made her feel scared,

angry, annoyed, and embarrassed.        She understood PANTCHEV’s

emails to contain many sexual undertones and indirect threats.

            2.     Stalking & Harassment of Victim #2

     21.    In 2009, Victim #2 was a physician at the West LA VA

at the Polytrauma Clinic.      She told investigators that in the

fall of 2009, PANTCHEV came to the clinic where she worked.

After Victim #2 spoke with PANTCHEV, he interrupted her session

with another patient.     PANTCHEV wanted to discuss a hernia and

show it to Victim #2.     She declined, told him that it was not

appropriate, and that she was not a general surgeon.

     22.    After that, Victim #2 reported that PANTCHEV started

frequenting the campus and that he would stop Victim #2 to ask

her about his care.     PANTCHEV asked Victim #2 to go to coffee

with him.   She told him that it was not appropriate for her to

date a patient and PANTCHEV told her that he knew that she

really wanted to date him.

     23.    Victim #2 reported that one to two years later,

PANTCHEV accessed her offices after hours and slid an eight-page

document under the doors of her office and those of some

colleagues.      No one knew how PANTCHEV gained access to the


                                    9
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 12 of 52 Page ID #:12



building after hours.     I have reviewed a copy of the document.

It was dated March 31, 2011, titled “Immediate Attention HIPPA

Violation,” and had PANTCHEV’s name handwritten on it.           The

subject line contained the following:

     MISCONDUCT crying out loud for IMMEDIATE PUNITIVE
     ACTION of the ‘younger female colleagues . . . these
     women [who] reported being very uncomfortable . . .
     who COULD HAVE and STILL CAN, if further allowed,
     generated a situation in which SOMEONE GETS HURT, AND
     OR SERIOUSLY INJURED, AND OR EVEN DEAD!!! WHO VIOLATED
     MY PRIVASY [sic] FOR SELFISH REASONS!!!

     24.   Victim #2 estimated that she received approximately

60-80 emails from the Yahoo Account and the Gmail Account at

various intervals thereafter.      She reported that the emails

would be sent to her and to others at the West LA VA.          I have

reviewed emails sent to Victim #2, and they contained, among

other things, the following:

           a.   On July 3, 2012, Victim #2 received an email from

the Gmail Account, addressed to Victim #1 and Victim #2, and

entitled “Matadoresse [Victim #2] Blew Me Six Ways From Sunday.”

The email contained the following:

     DOCTORESSE [Victim #2] STOCKS HAVE DEFINITELY MOVED UP
     IN MY BOOKS. SHE KICKED MY ASS AND BLEW ME SIX WAYS
     FROM SUNDAY.

     Last Friday,
     Doctressse [Victim #2] spontaneously jumped and stood
     in a way of a 5,300 Lbs. Beast, heavier than SUV
     Muscle Car that can go from 6-60 in less than five
     seconds, and challenged me to come out and fight her
     in front of Building 304 স
                              ঻স
                              ঺
                              হ ঻স
                                ঺
                                হ  ঻
                                   ঺
                                   হ
     . . .
     Doctressse [Victim #2] chickened me out in a way NO
     one has ever done, thus irrefutably earning her title
     Matadoresse [Victim #2]
     . . .
     Is this Matordesse’s way of conveying she is open to
     and accepts “coffee invitations” and “parking lot
     following”…… and if she does not like the inviter and
                                    10
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 13 of 52 Page ID #:13



     follower, or if he bores her, she would practice “Kick
     His Ass First, and CPR Second, Castration For Fun,
     Last Resort”
     . . .
     New Treatment Plan For Her Favorite Patient
     Sneak up in the dark in G.’s place wake G. up and ask
     G. to inspect her outfits, swards, guns, knives and
     hair:
     . . .
     If she just found out about what she is up against,
     she would be paled :)

                 i.    Doctor #2, who worked with Victim #2 and who

also reported that she was afraid of PANTCHEV, recalled an

incident where PANTCHEV aimed his car at Victim #2 in the West

LA VA parking lot.     It appears that this is his version of that

event.   Building 304 is where Victim #2 worked at the time.

            b.   On August 27, 2012, Victim #2 received an email

from the Gmail Account, entitled “Doctoresse [Victim #2’s] Idea

of Romantic Night vs. Her Favorite Patient’s + Miquel Brown – So

Many Men, So Little Time (Remix) (1983).”        The body of the email

included the statement “You are getting this, so, when you see

me with the Tree Trunks, or gone, you would know why.”           The

email contained a series of attachments purporting to juxtapose

Victim #2’s “Ideas of Romantic Night” versus those of “Her Heart

Breaker.”

                 i.    According to Victim #2, PANTCHEV once

witnessed Victim #2 with her then fiancé (now husband) and then

referred to him, at some times, as a tree trunk (ostensibly

because he is physically large).

                 ii.   In an with Investigator Troy, Victim #2

recounted how one night, when she was leaving work, PANTCHEV had

parked his car in front of her clinic.        As she was leaving, she


                                    11
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 14 of 52 Page ID #:14



encountered PANTCHEV, and she walked back to her building and

locked the door.    PANTCHEV followed her and was knocking on the

locked door, holding one of his manifestos.         The staff called

the VA police.    During the time that PANTCHEV was stalking her,

Victim #2 considered leaving her job or moving away so that she

could get away from PANTCHEV.

           3.    PANTCHEV’s Restrictions at West LA VA

     25.   As a result of PANTCHEV’s conduct towards Victim #1

and Victim #2, the West LA VA implemented restrictions on his

access to the campus.     Dr. Dean Norman, Chief of Staff at the

West LA VA informed PANTCHEV of these restrictions by way of a

May 2, 2012 letter.    I have reviewed a copy of the letter, which

provides, among other things:

     Over the last several months you have sent threatening
     e-mails and letters, to various staff members at the
     Veteran Affairs Greater Los Angeles Healthcare System
     at West Los Angeles, that were interpreted by some
     staff members as threatening. VA Police were notified
     and asked to investigate these issues. VA Police
     conducted the investigation and forwarded the
     investigative findings to the Prosecuting Attorney who
     reviewed the cases and went forward with criminal
     charges. You subsequently failed to present yourself
     to the courts for the hearing and a judge has declared
     a bench warrant for your arrest.

     26.   The letter went on to inform PANTCHEV of restrictions

to his access to the West LA VA, which included a police escort

to all appointments.

     27.   Indeed, in a letter dated August 13, 2012, from some

members of the Polytrauma Clinic at the West LA VA to the VA

leadership about PANTCHEV, it described PANTCHEV’s harassment

campaign and the fear it created:


                                    12
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 15 of 52 Page ID #:15



     He has repeatedly referred to himself as a “trained
     killer.” Several of our providers have been afraid to
     come to work for the past few years because of the
     systematic terrorizing [PANTCHEV] has subjected us to
     via e-mail and hard copy letters. His detailed,
     disturbing, and threatening emails are directed
     towards one of our female doctors in particular.
     However, we are all concerned for our safety. Several
     of us have taken steps to warn our families of what
     may happen to us if [PANTCHEV] takes more drastic
     actions. These concerns became even more concrete as
     we heard about the events in Aurora, Colorado and Oak
     Creek, Wisconsin.3

     28.   In July 2012, PANTCHEV was arrested in connection with

making threats and stalking.      He was subsequently released

pending trial.    After his release, it appears that PANTCHEV,

using an anonymous account, sent an email to Victim #1 and

Victim #2 on September 16, 2012, with the subject, “The Mob

Doctor – Be careful who you owe” from

stressedaboutsecurity@hush.com.4         The email provides:

     Bitch,

     Before you drag any more down consider the following
     and tell them, especially your colleges who dragged
     you down.

     What you owe is compounded continuously and will come
     out of you in one form or another. You have caused
     too many losses to too many people.




     3 This appears to be a reference to the July 20, 2012 mass
shooting inside a movie theater in Aurora, Colorado and the
August 12, 2012 mass shooting at a Sikh temple in Oak Creek,
Wisconsin.
     4 Hush.com is a Canadian-based company that facilitates
anonymous communications and is uncooperative with law
enforcement. VA Investigator Dennis Troy, who was assisting
with the case, was unable to definitively connect this account
with PANTCHEV, but he believes, based on the content and the
context, that it was PANTCHEV who sent this email and did so
using hushmail as a way to avoid detection after his arrest.
                                    13
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 16 of 52 Page ID #:16



       You might put one away for a while but not all for
       sure. Don’t confuse peace with calm before the
       disaster.

       An airhead would bet on “duty to protect,” weapons
       banning rules, and the pigs to enforce them. Are you
       an airhead?

       Next time before you point at someone, think about
       someone paying you a visit and a 50 caliber weapon
       that penetrates a bullet proof vest. The pigs won’t be
       able to absorb even a bullet meant for you let alone a
       collector, and will delude you by saying that 50 cal
       is illegal. Would you like to purchase one? Maybe it
       will give you a peace of mind, better than the pigs.
       If so, don’t be afraid to talk to a stranger, the
       stranger might have what you need.

             4.   PANTCHEV’s State Stalking & Witness Intimidation
                  Convictions

       29.   From Los Angeles Superior Court records, I know that

on August 9, 2013, in connection with his stalking of Victim #1

and Victim #2, PANTCHEV was charged in a 14-count information in

Los Angeles County Case No. SA082367.

       30.   Victim #1 and Victim #2 testified as witnesses at

PANTCHEV’s state court trial.      Victim #2 told investigators that

she feared the repercussions of testifying, and in an interview

with investigators recounted how PANTCHEV taunted her during

trial.   Victim #2 recounted that even in the middle of trial,

PANTCHEV said to her, “Sweetheart, you are taking this way too

far.   Why are you doing this?     You should not be doing this.”

The bailiffs told PANTCHEV to be quiet.        They then had to stand

around PANTCHEV to get him to stop talking to her.          She turned

her chair to face the jury so she would not have to look at him.

       31.   On May 16, 2014, PANTCHEV was found guilty, after a

jury trial, on nine counts:


                                    14
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 17 of 52 Page ID #:17



            a.   Stalking Victim #2 in violation of California

Penal Code section 646.9(A), a felony;

            b.   Stalking Victim #1 in violation of California

Penal Code section 646.9(A), a felony;

            c.   Three counts of Intimidating a Victim/Witness

against Victim #2 in violation of California Penal Code section

136.1(B)(2), a felony;

            d.   Two counts of Intimidating a Victim/Witness

against Victim #1 in violation of California Penal Code section

136.1(B)(2), a felony;

            e.   Two counts of Violation of a Court Order, in

violation of California Penal Code section 166(A)(4), a

misdemeanor.

     32.    PANTCHEV was incarcerated until approximately

September 19, 2017, at which point he was released on parole.

As a condition of his parole, PANTCHEV was not permitted to go

to the West LA VA nor was he permitted to reside in Los Angeles

County.    The VA transferred his care to the Loma Linda VA

facility.   PANTCHEV was also prohibited from contacting Victims

#1 and #2 directly.

     B.     PANTCHEV’s Post-Incarceration Stalking at Loma Linda

     33.    I know from VA records that after his release from

custody, PANTCHEV began to receive medical services at the Loma

Linda VA.   At that time, PANTCHEV lived on University Avenue in

Loma Linda (“University Avenue Residence”), which was very close

to the VA Loma Linda’s campus.      As detailed below, shortly after




                                    15
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 18 of 52 Page ID #:18



his release from custody, PANTCHEV resumed his harassment and

stalking of healthcare providers.

     34.     Based on my review of memoranda describing interviews

with Victim #1, Victim #2, Victim #3, Victim #4, Victim #5, my

review of harassing emails and documents believed to have been

sent by PANTCHEV, my review of VA reports, and from discussions

with other law enforcement officers, I know the following:

     35.     The harassing emails that post-date PANTCHEV’s

incarceration and that appear to come from PANTCHEV have

originated from the account: usaghp@yandex.com (the “Yandex

Account”). Yandex is a Russian internet services company that

offers, among other things, online email service similar to

Gmail.   While I have been unable to obtain subscriber records

from Yandex, I believe that these emails have come from PANTCHEV

because:

             a.   Many of the emails have PANTCHEV’s name as a

signatory;

             b.   The “usaghp” portion of the email name is

identical to the Yahoo account and Gmail account names and also

includes PANTCHEV’s initials;

             c.   The email subject lines often include PANTCHEV’s

name and sometimes the numbers “3384,” which are the last four

numbers of PANTCHEV’s social security number;

             d.   The emails will sometimes include a phone number,

xxx-xxx-6088, which Verizon records have shown belongs to

PANTCHEV (the “Pantchev Phone Number”);




                                    16
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 19 of 52 Page ID #:19



            e.   The emails often reference events that involve

PANTCHEV;

            f.   The emails have themes similar to each other as

well as those PANTCHEV sent from the Gmail and Yahoo Accounts;

            g.   Records have shown emails between the Yandex

Account and the Gmail Account; and

            h.   PANTCHEV listed the Yandex Account as his contact

email address on paperwork that he provided to the VA, to

Housing and Urban Development, and to the telephone company that

provides his telephone number.

            1.   Stalking & Harassment of Victim #3

     36.    Beginning in 2008, Victim #3 was a physician at the

Loma Linda VA.    Victim #3 is in a leadership role on the

Disruptive Behavior Committee (“DBC”), a committee responsible

for dealing with disruptive behavior by veterans.          Victim #3

first became aware of PANTCHEV when he was released from prison

and assigned to the Loma Linda VA for services.         In her capacity

as a member of the DBC, Victim #3 has communicated with PANTCHEV

numerous times in response to reports about his behavior.

     37.    Victim #3 has received a number of emails sent from

the Yandex Account.    I have reviewed copies of those

communications, which include the following:

            a.   A July 26, 2019 email bcc’ed to Victim #3, that

purportedly sought to appeal a restriction that the DBC had

placed on PANTCHEV.    The email subject line was, “Pantchev

(3384)’s (1) flag appeal & (2) Conformation That Pantchev is

Disallowed To Get Services Sans Appointment).”         The email

                                    17
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 20 of 52 Page ID #:20



contained claims about Victim #3, including but not limited to

the following:

                  i.    Based on the spelling of Victim #3’s first

name, that her parents were uneducated and low class.

                  ii.   Descriptions of Victim #3 as a “witch,” a

“nincompoop,” and a “boob.”

           b.     A March 23, 2020 email titled, “Pyrrhic Victory

(Monday, March 23, 2020, 13:30 Meeting)” and sent from the

Yandex Account.    In the email, the author, believed to be

PANTCHEV, called Victim #3 a “Gorgon,” “old bat,” and “witch,”

among other names.      Victim #3 told investigators that at this

point, she was distressed by the fact that PANTCHEV accused her

of wrongdoing.    Specifically, the wrongdoing was, as PANTCHEV

wrote: “(1) Falcifying Medical records is a SERIOUS

OFFENCE!!!!!!! (2) Falsifying Government Records is EVEN DIRER

OFFENCE for my medical record is a government record!!!!!”

PANTCHEV sent Victim #3 two additional emails that day that were

nearly identical in wording but with slight variations.

     38.   Victim #3 explained to investigators that in her role

on the DBC, PANTCHEV’s case was an outlier in terms of the

nature and severity of restrictions imposed.         In her experience,

when the police are required to escort a patient, it would be

enough to cause the patient to change his behavior.          PANTCHEV,

however, seemed to escalate his behaviors in response to any

restriction.

     39.   In July 2020, the Chaplain of the Loma Linda VA

contacted Victim #3 and told her that there were signs posted in


                                    18
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 21 of 52 Page ID #:21



Alta Loma with her name and lewd sexual content.          The

handwritten signs, which were posted about five miles from her

home, included the following:

           a.     Victim #3’s name

           b.     “Ass to mouth”

           c.     “$1,000”

           d.     “(909) 852 7084 #7526”5

     40.   Victim #3 explained that the telephone number listed

was for the Loma Linda VA, but the 7526 extension belonged to

another psychologist that worked there.        Victim #3 informed

Investigator Troy that as a result of PANTCHEV’s conduct, she

had become more vigilant about her safety and planned to install

security cameras at her home.

     41.   On August 11, 2020, Victim #3 received another email

from the Yandex Account, which was titled, “Malfeasance &

Misfeance & Dereliction of Duty & Frittering of Taxpayers Money

Away by the Department of Veterans Affairs.”         It contained a 38-

page attachment, called “Apercu 38,” which focused on numerous

persons within the VA system and Victims #1 and #2 in

particular.     In the attachment, the user of the Yandex Account

wrote, the “Witch is Gonna Fuck You, Suck you dry, and Drop you

like a bad habit, sans remorse . . .”        He also repeated the word

“lifeless” throughout and wrote that, “a condition while having



     5 This flier does not have specific identifying information.
However, on other occasions, PANTCHEV had provided handwritten
documents directly to Victims #4 and #5. Based on review of
these documents and other examples of PANTCHEV’S handwriting, I
believe that PANTCHEV wrote this sign.
                                     19
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 22 of 52 Page ID #:22



sex in the missionary position that the female on bottom will

just lay there like a     . . . lifeless fish.”

      42.    Victim #3 considered the sexual content in PANTCHEV’s

emails to be very disturbing, and found it threatening that he

repeatedly wrote about rape.      Victim #3 believed that PANTCHEV

wrote these messages to harass, threaten, and intimidate female

providers.

      43.    In addition to the emails she herself received from

the Yandex Accout, Victim #3 also received emails discussing her

that were sent to others at the Loma Linda VA, including

Victim #5, who forwarded some messages to Victim #3.

      44.    On August 25, 2020, an email titled, “Malfeasance &

Misfeance & Dereliction of Duty & Frittering of Taxpayers Money

Away by the Department of Veterans Affairs,” was sent from the

Yandex Account.    This email was sent to at least one member of

the VA staff, but not directly to Victim #3.         A colleague

forwarded the email to Victim #3.        The email provided Victim

#3’s name in large red font and wrote, also in red font, “Chair-

Bitch Behavioral Committee Loma Linda VA (this is an M.D.

Position) Class of 2003 UC Santa Barbara is consumed with desire

for fucking with me Elle est beaue!!!”        Embedded in the email

after these words was a pornographic image of a woman performing

fellatio on an erect penis, which was large enough to fill about

a page of the email.

             2.   Stalking & Harassment of Victim #4

      45.    In 2019, Victim #4 was a physician at the Loma Linda

VA.   She first interacted with PANTCHEV in June 2019, when she

                                    20
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 23 of 52 Page ID #:23



saw him as a patient.     During this appointment, PANTCHEV

demanded that she place her face within four inches of his

genitals to examine a supposed mole.       Victim #4 did not consider

this a legitimate request.

        46.   PANTCHEV would not leave the appointment room and told

Victim #4 that he needed more time.       PANTCHEV was resistant to

going to the waiting room and kept blocking the waiting room

door.    Once Victim #4 got PANTCHEV to the waiting room, he wrote

a two-page letter that he wanted her to read, write a response

to, and sign.     He told her that he would not leave unless she

signed it.     Victim #4 told him that if he did not leave, she

would call the police.

        47.   Victim #4 said that when she spoke with PANTCHEV, she

remembered that he did not blink and kept staring and talking

strangely.     She felt threatened by his body language.

        48.   Thereafter, Victim #4 had to call PANTCHEV to inform

him about a change to an appointment, and when he answered the

phone, he laughed.     He started talking slowly asking her, “are

you on your cellphone?”     PANTCHEV again asked her if she was on

her cellphone.     He then said, “[Victim #4], it is so nice to

have you call me.”     PANTCHEV claimed that he understood about

the appointment change and that he would not be a problem for

her this time.

        49.   Victim #4 received emails from the Yandex Account on

September 18, September 25, and October 9, 2020.          I have

reviewed the emails sent to Victim #4, and they contained, among

other things, the following:


                                    21
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 24 of 52 Page ID #:24



             a.   On September 18, 2020, Victim #4 received an

email from the Yandex Account containing, in part, the

following:

     Welcome to the PANTCHEV’s Hateresses Club,"
     ChairBitch of witch is [Victim #3], but in such case
     Doctress [Doctor #2]6 “needs to document in my chart
     wherefore I am “scurvy” for her.
     . . .
     Foreboding: should [Doctor #2] choose to do the
     latter and you shore it up, you both shall become part
     of something you want no part in, you shall get a
     separate email.

             b.   On September 25, 2020, Victim #4 received an

email from the Yandex Account, containing, among other things,

the following:

     [Victim #4] (NOT Cunt [Victim #2]) & [Doctor #2], you
     are getting drawn in this, namely, some pieces of shit
     and Shrews are saying that Doctress [Victim #4] &
     Doctress [Doctor #2] had the same problems with me and
     are “affrighted” of me as the Cunts below..... I was
     NOT looking for such confrontation with neither of
     you.... you chose to spurn me through the medium of
     manipulating government rules and polices to
     malefilacy snub treating me with malicious intent to
     hurt me by Machiavellianly orchestrating a situation
     in witch (1) you are “affrighted” and (2) I have to be
     in near proximity of you in your clinic, run by
     [Victim #4] (NOT Cunt [Victim #2]) and (3) by being
     treated by your collages to witch you sent loud and
     clear message that this is "the asshole of whom
     Doctresses [Doctor #2] & [Victim #4] are
     frightened.” Above and Beyond, you lied to your staff
     that "I don't like Women Doctors and request only male
     doctors," how, dare you besmirch me in such manner???
     . . .
     What the fuck is wrong with you???? I have NEVER DONE
     anything to any of you and you are trying to imprison
     me??? Do you realize that your skittishness to see me
     can be played in court afoul of me to imprison
     me??? If that occurs, you two Sweethearts, shall be
     subpoenaed in court to point your finger at me and
     explain the court and the jury why and how I
     “threatened you,”
     . . .
     6 Doctor #2 was a doctor at the VA, her identity is known to
the FBI and the government.
                                    22
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 25 of 52 Page ID #:25



     “Ladies DON'T WORRY!!! BE HAPPY!!!..... videlicet,
     Don't freak out for (1) there is NO reason for your
     photos be published, (2) if someone really wants them,
     she can get them:):):) regardless of how well you
     burry them......”
     . . .
     Quoth I NOT you should fuck me, though I would not
     resist, just throwing this in so any Doctress, or
     Doctress Sans M.D., such as Bellicose [Victim #3],
     would not ejaculate viz. ululate irate “So, I'm not
     good enough for him to be his Girlfriend?”.... we all
                             ঻স
                             ঺
                             হ
     saw what [Victim #2] didস ঻স
                               ঺
                               হ  ঻... in this aspect,
                                  ঺
                                  হ
                                        ঻স
                                        ঺
                                        হ
     Doctresses, I am at your wits’ endsস ঻স
                                          ঺
                                          হ  ঻
                                             ঺
                                             হ
     50.     On October 9, 2020, Victim #4 received an email from

the Yandex Account, containing, among other things, the

following:

     [Victim #4], MD, nota bene: the two Cunts manipulated
     government rules and polices to deny treating me in
     Dermatology, both VA Loma Linda & Loma Linda
     University. [Victim #4], MD Redheads7 Have NO Soul 50
     lbs. lighter 30 years younger.” Following the last
     statement, PANTCHEV attached a headshot photo from the
     VA website of Victim #4. “[Victim #4] & [Victim #2] &
     Shawna shall be in transports of delight should I get
     smitten by COVID 19, please, don't spoil the
     delectation of the [Victim #2 and Victim #4] & Shawna-
     Virago, Gorgon, and Spitfire... you don't wanna set
     yourselves on their bad side....Soulless [Victim #4] &
     Heartless [Doctor #2] got into a fight over me, I kid
     you not, the former wanted to seclude me for she is
     tired of her soul-destroying husbands, fancied that I
     put new strength/life/heart in her, the latter wanted
     to carve me on an autopsy table....

     51.     Victim #4 told investigators that she believes the

emails from PANTCHEV were implicitly threatening and make her

want to have no contact with him whatsoever.         Victim #4 fears

for her safety and well-being.      Because of her concern about

PANTCHEV, Victim #4 now takes different routes home from work

every day.    Her interactions with PANTCHEV have caused her

     7 Victim #4 explained that she had red hair when she
interacted with PANTCHEV and believes he is referencing her in
this statement.
                                    23
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 26 of 52 Page ID #:26



emotional distress and she is scared to check her mailbox at her

residence.    She is concerned PANTCHEV will find out her personal

information.

             3.   Stalking & Harassment of Victim #5

     52.     Victim #5 first interacted with PANTCHEV when he was a

patient in the emergency room at the Loma Linda VA.          During that

visit, PANTCHEV wanted to speak to Victim #5 without his police

escort.    PANTCHEV asked Victim #5 for her name.       PANTCHEV was

making gestures, flailing his arms, talking in an angry tone and

was visibly frustrated.     PANTCHEV refused care with the officer

present, so Victim #5 left the room and did not treat him.

     53.     Victim #5 interacted with PANTCHEV again on May 3,

2020, at the Loma Linda VA COVID screening tent, when PANTCHEV

asked for her by name.     PANTCHEV handed Victim #5 a handwritten

letter that had disparaging comments about the VA Police and

claims that he was not receiving care.        He told her not to give

the letter to the police, but that he wanted the letter to go in

his chart.

     54.     Victim #5 began receiving emails, apparently from

PANTCHEV, the same day, May 3, 2020.       The emails to Victim #5

were all sent using the Yandex Account.        In approximately nine

of the emails PANTCHEV signed his name “Gueorgui H Pantchev,”

and in approximately three of the emails he provided the

Pantchev Phone Number.

     55.     Victim #5 never gave PANTCHEV her email address or her

full name.    Around this time, Victim #5 told investigators that

she looked for information about PANTCHEV online and learned of

                                    24
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 27 of 52 Page ID #:27



his prior conviction related to Victims #1 and #2, which

heightened her concern about him.

     56.   Between May 3, 2020 and November 1, 2020, she received

approximately thirty emails from the Yandex Account.          In those

emails, the author, apparently PANTCHEV, referred to her as a

“doctress” and “tormentrix,” consistent with his emails to his

other doctor victims.     Over time, PANTCHEV’s emails evolved from

strange yet banal subjects to emails with sexual references and

later to references of rape and sexual violence, even though

Victim #5 was not engaging with PANTCHEV.

     57.   On May 4, 2020, Victim #5 received an email from the

Yandex Account containing the following message:

     Tormentrix is a Feminine for Tormentor.... in the
     Middle Centuries they had them in the dungeons and
     worked in the Torture Chambers to torment Prisoners,
     such as a Heretic who would dare NOT revere a Deity,
     such as a Prepossessing Doctress..... Ohm, I know,
     Deorling, you are a Doctress, you help people, you
     don’t afflict people..... You are a Remedy...... how
     dare I dub you “Tormentrix”?????.”

     58.   At the end of the email the author wrote, “Last and

foremost, would you like to have a cup of coffee with me? I

ascertain you, you won’t be bored and you shall be in transports

of delight!!!”

     59.   On May 21, 2020, Victim #5 received an email from the

Yandex Account including a link to an image of a nurse wearing a

see-through gown with only a bra and underwear underneath.           The

author wrote, among other things:

     I have personally seen MYRIAD TIMES Doctresses & RN
     sans bras wearing the white coats... when they lean
     you can see their blossoms......... THEY DONT
     CARE..... that is a NORM there...... if you try to
     touch and grab...... you’ll get slapped....... blame

                                    25
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 28 of 52 Page ID #:28



     them not.... they don’t have AC..... it is a
     different ZONE there....It shall continue to
     happen...... they give a blind eye..... the reason she
     got slapped on the wrist is FOR IT WENT VIROL.......
     really funny but you see how focused she is on her
     job..... if someone grabs her uninvited.... she shall
     set the tray slap the guy.... and go back to her
     job...... no sexual harassment lows.

     60.     On June 15, 2020, Victim #5 received an email from the

Yandex Account with the subject line, “Malfeasance & Misfeasance

& Deriliction of Duty & Frittering of Taxpayers Money Away,”

that said vulgar things about West LA VA doctors, including the

following:

     Squint-Eyed [Victim #2] M.D. has been ravished, to be
     specific raped, by a Veteran, NOT me, prior attending
     Medical School, whereby dealing out to her a permeant
     detrition witch parlously vitiates her judgment, she
     luxuriates in meting out defilement to men,
     particularly Veterans.
     . . .
     Once Sanguinary [Victim #2] M.D. accosted me at West
     LA VA, simpered and whispered: “I’ll shoot you in the
     stratum, if you can keep it up, I’ll let you fuck
     me.... go on, say something, no one is gonna believe
     you.” The VAPD was a stone throw away. After all she
     is an enchanting doctoress and “doctors don’t lie”
     . . .
     Be NOT cozen by the varnished mien of [Victim #2] &
     [Victim #1], I ascertain you, they are antipode to
     being sightly, whereof you currently see is their
     lacquered cut version after series of plastics
     surgeries coupled with Anorexia, they are repulsive
     sans makeup, they both used to be bedraggled, the
     former had a wide as a Cadillac trunk derriere and was
     rolling like a fat ball, was over 165 lbs., the latter
     was a 250 Pounder.

     61.     Victim #5 was concerned by this email because it

appeared that PANTCHEV was still fixated on doctors at the West

LA VA.   The email disturbed Victim #5 because it was incoherent

and discussed acts of violence.       Victim #5 never responded to

the emails, and instead forwarded them to law enforcement.



                                    26
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 29 of 52 Page ID #:29



       62.   Victim #5 also changed her social media accounts to

private out of concern about PANTCHEV.        She took steps to avoid

any interactions with PANTCHEV at the VA, including having her

colleagues call her when PANTCHEV visited the emergency room so

that she can stay away.     Victim #5 was very concerned and

emotionally distressed at potentially having to interact with

him.   She worried about PANTCHEV following her home after work.

       63.   On November 1, 2020, Victim #5 was working a shift at

the Loma Linda VA ER where PANTCHEV was a patient.          Victim #5

did not interact with him, but had to put in the orders for his

medication.    PANTCHEV asked his nurse who prescribed his

medication.    When the nurse told him Victim #5 had put the

orders in PANTCHEV gave the nurse a letter for Victim #5.           I

have reviewed the letter, and based on the header and footer

printed on the email, which includes “Yandex.Mail” and

“mail.yandex.com,” it appears to be a printout of a draft email

written on a Yandex account.      The letter was typed, but also

included handwritten notes, and provided the following:

       Doctress [Victim #5], hand delivered. Dear
       [Victim #5], Quoth I NEVER anything disparaging in re
       you, I got information that you have complained in re
       me deriding you, something that I never did. In a
       matter of fact, I like for you are bewitchingly
       pulchritudinous :):):) Would you like to have a tryst
       with me or a Parley :):):) You SHAN’T BORED :):):)
       Cordially Gueorgui H PANTCHEV [xxx-xxx]-6088 P.S.
       Yesterday Hallowing was our anniversary since you
       jilted me in the ER :):):) last year

       64.   Victim #5 was extremely distressed upon receiving the

letter, because it was prepared in advance, suggesting that

PANTCHEV might know her work schedule.



                                    27
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 30 of 52 Page ID #:30



     65.   That same day, after PANTCHEV delivered the letter at

the ER, Victim #5 received four emails from the Yandex Account.

           a.   The first email was sent at approximately 10:16

AM and contained, among other things the following:

     Sunday, November 1, 2020 @ 8:45 am
     Loma Linda VA ER quod vide the attached Per Dwight RN,
     the latter handed it to [Victim #5], then somehow
     Noisome Seth-the Charge Nurse-an Obnoxious Retard-
     Witch came to threaten me to “kick my ass” for passing
     it to [Victim #5].... Nota Bene: I specifically asked
     Dwight to HAND IT to [Victim #5].... The attached WAS
     MEANT for [Victim #5] ONLY and NO ONE else......Had I
     not made a special 180 mile trip to get help, had I
     not been injured, and had the VAPD not purloined my
     medications, I would have left... and came at a later
     point whence the Overbearing Seth-the Charge Nurse-is
     not there. Twig:
     . . .
     I passed the attached to [Victim #5] for I got
     information that [Victim #5] is put on par with some
     VERY VERY VERY Treacherous & Insidious Doctresses
     Witch Maleficly spurned to treat me sans my imbuing
     them, namely, some upper echelon management is trying
     to concoct that “[Victim #5] is having the same
     problems with me as [Victim #2], [Victim #1],
     [Victim #4], and [Doctor #2]”..... Twig: [Victim #2] &
     [Victim #1] would NOT be allowed to practice outside
     the VA and are loathed by all of their colleagues and
     ALL Veterans, several Ethical Clinicians resigned
     because of the two Shrews....Nota Bebe:
     . . .
     [Victim #4]& [Doctor #2] would be disallowed to
     practice outside Loma Linda.... “don’t get in this
     boat” [Victim #5].... [Victim #5], if you can’t handle
     being a Doctress, put an apron and get back in the
     kitchen.... I have never detract from
     [Victim #5]..... in a matter of fact I like her for
                                ◴‫ې‬
                                ◳
                                ◲
                                ◱
     she is spellbinding sightly◰ ‫᤹ے‬
                                  ‫ۑ‬  ᤻ Uxoriously, The guy
                                     ᤺
     whom you jilted last Halloween... it looks like funny
     things unfold betwixt me and [Victim #5]on
                 ‫ڶ‬হ
                 ‫ڵ‬
     Halloween(s)‫ڴ‬ ঻
                   ঺
                   স..... [Victim #2] is evocative of a
     “Stripper arrayed aa Halloween Witch for an
     antidepressant sleeping pill,” [Victim #5] is also
     like floating fish in bed.....
     . . .
     Seth asked me to send the supra..... be sure to tell
     him....P.S. [Victim #5], Sweetheart, should this or
     any of your kvetching goes to court, you shall be
     subpoenaed, at Taxpayers’ & Veterans’ expense, to
     point your finger at me and explain to the judge &

                                    28
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 31 of 52 Page ID #:31



     jury how & why “you felt threatened,”-something I
     NEVER DID, whereby you shall become a public record,
     whereby you shall silhouette yourself as a Doctress
     Witch Squeals on Veterans & her parents, should the
     latter occur, you might as well call Loma Linda home
     for life, for the next stop would be a county jail
     hospital or a state prison for you to practice in
     California....

             b.   The second email was sent at approximately 10:32

AM and details PANTCHEV’s medical issues followed by:

     I have absolutely no problem Doctress [Victim #5]
     treating me, should she desirous to..... Howbeit, I
     shall NOT foist myself on her.... [Victim #5],
     Darling, PLEASE, quethen NOT “I don’t like Members of
     Fair M.D.s” for it is far-fetched will-o’-the-
     wisp...PLEASE, include this in your Progress Notes.
     Uxoriously, Gueorgui H PANTCHEV.

             c.   The third email was sent at approximately 10:51

AM and was a duplicate of the second email.

             d.   The fourth email was sent at approximately 11:41

AM discussing the nurse that PANTCHEV claimed threatened him,

and included the following: “This is the SECOND time [Victim #5]

MD cold shoulders treating me while I’m injured by the VAPD.”

             4.   The Loma Linda VA Restricted PANTCHEV’s Access

     66.     As with the West LA VA, PANTCHEV’s harassment and
stalking of care providers ultimately led to restrictions on his

access to, and use of, the Loma Linda VA facilities, as

described below.

     67.     I reviewed over 40 Loma Linda VA Police reports

regarding incidents with PANTCHEV since 2018.         The reports

detailed instances of him being loud, disruptive, rude, and

demanding.    The reports also documented PANTCHEV’s attempts to

avoid a police escort by failing to check in with police


                                    29
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 32 of 52 Page ID #:32



operations, failing to depart the premises at the time he is no

longer allowed on campus, and coming to campus after hours.

PANTCHEV refused to comply with and regularly evaded the

restrictions placed on his use of the Loma Linda VA.

     68.   On December 5, 2019, Dr. Nasser-Noori, Acting Chief of

Staff at the Loma Linda VA sent PANTCHEV a letter that provides

the following:

     The Loma Linda VA Disruptive Behavior Committee
     continues to be concerned about your behavior on VA
     grounds. In October 2018, you were informed that you
     would need to be escorted by VA Police for
     appointments and visits to Loma Linda VA. You were
     also requested to interact with the staff, other
     patients, and visitors respectfully and without
     intimidation. However, per VA Police there have been
     several instances in which you did not report to the
     VA Police for an escort once arriving on VA grounds.
     Additionally, per VA Police there have been several
     instances in which you have either been in employee
     areas that are not designated for patients, or you
     have intruded into areas that are permissible for
     patients however you did so without an
     appointment….Per VA Police there have been instances
     in which you have sent email to employees to their
     staff email address which is not appropriate for
     patient communications, and have written letters to
     staff that contain disparaging remarks about VA staff,
     demands, and profanity.

     69.   The letter continued by listing the additional

restrictions and guidelines to receiving care at the VA that

PANTCHEV needed to follow.      The letter notified him that the

patient record flag was in his file and after one year he could

contact Victim #3, Chair of the Disruptive Behavior Committee to

request a review.    PANTCHEV continued to flout VA restrictions

after receiving this letter.




                                    30
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 33 of 52 Page ID #:33



     C.      PANTCHEV Returns to the West LA VA and Resumes
             Harassment & Stalking of Care Providers There

     70.     I know from VA Police incident reports that PANTCHEV

visited the West LA VA on the following dates - in direct

violation of his parole conditions: March 3, March 14, June 4,

and June 9, 2020.    Indeed, it was not until those familiar with

him learned that PANTCHEV was coming on campus and notified the

West LA VA leadership that PANTCHEV’s appointments there were

cancelled.    He had already scheduled appointments there well

into the summer.

     71.     PANTCHEV’s parole ended on September 18, 2020, and he

visited the West LA VA on October 21, October 22, November 5,

2020, despite having been notified by the VA that he was not

allowed on the West LA VA campus.

     72.     From a Department of Veteran Affairs police report, I

learned that on October 22, 2020, PANTCHEV trespassed on the

West LA VA campus.    Officers issued a trespassing advisement and

PANTCHEV refused to comply.      He was arrested for trespassing and

battery for spitting at an officer’s face.

     73.     On October 22, 2020, PANTCHEV was mailed a Cease and

Desist Letter by Steven Snortland, the Deputy Chief Counsel at

the VA, that provided, among other things, the following:

     Officials at the Department of Veteran Affairs Loma
     Linda and Greater Los Angeles Healthcare Systems
     report that you are harassing VA employees. You’ve
     scheduled appointments that violated conditions of
     your parole, sent inappropriate emails and calls to
     staff, and trespassed on the Greater Los Angeles
     Healthcare System’s campus. Due to your conduct, you
     must cease seeking care at the Greater Los Angeles
     Healthcare System and make arrangements with providers
     at other VA facilities like the Loma Linda VA Health
     Care System where you’ve previously been instructed on

                                    31
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 34 of 52 Page ID #:34



     how to access care. The following employees are no
     longer your healthcare providers and you should
     immediately cease contact with them ([Victims #1-5]).
     Next, you should immediately cease sending
     disparaging, demeaning, and degrading emails regarding
     these employees to other VA Personnel.”

            1.   Incident at West LA VA Pharmacy

     74.    Based on my interviews of witnesses and my review of

law enforcement records, I know that on October 21, 2020,

PANTCHEV went to the West LA VA pharmacy to attempt to refill

prescriptions.    PANTCHEV was not allowed to be present at the

West LA VA and did not have a police escort.         During his time at

the pharmacy, the following occurred:

            a.   Witness #2, a pharmacist, told PANTCHEV that she

could not refill his prescription because it was for the Loma

Linda VA.

            b.   At one point in the interaction, PANTCHEV hit the

glass in between them and asked her if it was bulletproof.           She

told him that she was unsure.      PANTCHEV then laughed and smiled.

     75.    Witness #2 told me that she has interacted with

PANTCHEV many times in her tenure at the VA and told me that

PANTCHEV lingered during their conversations, that she found him

“creepy,” and that his interactions were inappropriate,

including at one time asking her to demonstrate how to use a

suppository.

            2.   Renewed Stalking & Harassment of Victim #1

     76.    Upon learning that PANTCHEV had been released from

prison, Victim #1 said that she requested to move offices to a

more secure location out of concern for her well-being.           She


                                    32
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 35 of 52 Page ID #:35



felt that she had to take additional steps for her safety,

believing that PANTCHEV would search for her, find her, and harm

her.

       77.   On June 15, 2020, Victim #5 forwarded Victim #1 an

email chain from the Yandex Account that contained personal

references to Victim #1.     I have reviewed the email, which is

discussed in more detail in paragraph 60.        In sum, the email

discussed taking riot leaders outside into the woods and

shooting and burying them.      Victim #1 told investigators that

the description of these acts of violence made her think that

PANTCHEV was targeting her and her husband.

       78.   Victim #1 also received, from a colleague, a copy of

an August 11, 2020, email from the Yandex Account that referred

to her (the “August 11 Email”).       The email message had been sent

to approximately 114 VA employee email accounts.          The email was

67 pages long, including attachments, and contained photos of

Victim #1.    In an attachment titled “A Torrid Affair,” the

author referred to Victim #1 as a “cunt” and indicated that she

was bad for her patients, that she lied, and that she could not

practice medicine.

       79.   Victim #1 told investigators that she believed

PANTCHEV’s behavior was calculated and predatory, and that he

was a credible threat to her safety.

             3.   Renewed Stalking & Harassment of Victim #2

       80.   Victim #2 told investigators that she believed that

when PANTCHEV was released from prison he would find and kill

her.   Victim #2 has undergone therapy to help deal with the

                                    33
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 36 of 52 Page ID #:36



stress caused by PANTCHEV’s prior stalking.         She still fears

that PANTCHEV will harm her.

     81.    In June 2020, Victim #5 forwarded an email to her from

the Yandex Account that had been sent to approximately 73 VA

employee email accounts, titled, “Malfeasance and Misfeasance &

Dereliction of Duty & Frittering of Taxpayers Money Away.”           I

have reviewed this email, which among other things, falsely

claims that Victim #2 was raped by a veteran.         After reading

this email, Victim #2 was so fearful that she took the next day

off of work and stayed in bed for the entire day.          Victim #2

recently had security cameras installed at her home for

protection against PANTCHEV and often thinks she hears things in

the night, prompting her to check the cameras to be sure that it

is not PANTCHEV.    She worries that PANTCHEV will learn where she

lives.

     82.    Victim #2 also received, from a colleague, a copy of

an August 5, 2020, email from the Yandex Account that had been

sent to approximately five VA employee email accounts, referring

to her.    This email included pictures of Victim #2, including

her previous Facebook profile picture, and other pictures that

she said could have been taken from her sister’s Facebook page.

     83.    This email caused a number of Victim #2’s colleagues

to call her to see if she was alright.        Victim #2 reported that

the email both maligned her and made her feel unsafe.          She said

that she was considering obtaining a restraining order but did

not want PANTCHEV to learn her home address.




                                    34
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 37 of 52 Page ID #:37



     84.   Victim #2 also received, from a colleague, a copy of

the August 11 Email.     The email contained, among other things,

the following items relating to Victim #2:

           a.     In one attachment, PANTCHEV blamed Victim #2 for

banning him from the West LA VA.

           b.     In another, PANTCHEV called her a “cunt,” and

referred to her being raped again, as well as discussing her

husband and daughter.     PANTCHEV claimed that her daughter was

not her husband’s child because of all the men with whom she was

allegedly having sex.

           c.     PANTCHEV also claimed that Victim #2 asked

PANTCHEV out and that he turned her down.

           d.     The email also claimed that Victim #2 was a

Satanist, presumably because of the Star of David necklace she

wore, which PANTCHEV referred to as a pentagram.

           4.     PANTCHEV’s Ongoing Stalking, Including
                  Distribution of Packets of Printed Materials at
                  the VA

     85.    I know from my participation in this investigation
that, in addition to email and in-person encounters, physical

packets of written materials containing harassing and

threatening statements about the victims have been deposited at

VA facilities about PANTCHEV’s victims.        These packets were

often similar in form to the lengthy emails and attachments sent

by accounts believed to be used by PANTCHEV, including the

Yandex Account.    In recent weeks, hundreds of fliers disparaging

victims have been deposited almost daily throughout West Los

Angeles, that include contact information for Victims #1 and #2

                                    35
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 38 of 52 Page ID #:38



and appear to be attempts to incite others to take action

against them and another physician who is in the VA leadership.

                a.    November 1 & 2 2020 Packet at Loma Linda VA

     86.   On November 1, and November 2, 2020, PANTCHEV was

recorded on surveillance video leaving packages at the Loma

Linda VA Outpatient Pharmacy building with copies of emails sent

to Victim #5 and two other VA employees from the Yandex Account,

detailing allegations about how the West Los Angeles VA denied

treatment to PANTCHEV, pictures of medications he wanted filled

and the following:

     I have absolutely no problem Doctress Victim #5
     treating me, should she desirous to…. Howbeit, I shall
     NOT foist myself on her… Victim #5, Darling, PLESE,
     quethen NOT “I don’t like Members of Fair M.D.s” for
     it is far-fetched will-o’-the-wisp… PLEASE include
     this in your Progress Notes.

                b.    November 5, 2020 Packet at West LA VA

     87.   On November 5, 2020, PANTCHEV dropped off a package at

the West LA VA at Building 217.       The envelope was addressed to

Criminal Investigator Dennis Troy.       Inside the envelope were a

number of PANTCHEV’s written manifestos, which I recognized from

reviewing his emails to the victims and their co-workers.           Among

the contents of the package were the following:

           a.   A document, labeled “Pyrrhic Victory,” that

included the following:

     [Victim #2] & [Victim #1] are banned from practicing
     outside of West Los Angeles VA, the only other place
     in California the two Cunts can practice is a county
     jail or a state prison. [Victim #2] and [Victim #1]
     are the talk of the hallways, the gossip of their
     neighborhoods and market places, all of their
     colleagues and Veterans abhor them.
     . . .
     [Victim #5] spurned treating me THREE times in one

                                    36
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 39 of 52 Page ID #:39



     year, last: Sunday, November 1, 2020, [Victim #5] held
     me in her ER for THREE AND A HALF hours, got her
     Charge Nurse Seth to threaten me, and complained to
     her male colleagues “I am stocking her.” “The VA
     allows its Doctresses to spurn treating their
     patients….If this Piece of Shit, shrouded under
     pulchritude, pulls this shit in UCLA or Cedar of
     Sinai, she would be offered on the dot to either
     resign or get fired.”

The printed email then included personal photos of Victim #5.

It also stated, “[Victim #2] is redolent of an OLD Porn Star

Witch auditioned for a Hallowing Commercial for an Anti-

Depressant Sleaping Pill…and got cold-shouldered by a much

younger Stripper, hence, [Victim #2] is always BITCHY….looking

for attention.”    The email then listed Victims #1-#4 as part of

a “Hatressess Club.”

           b.     The packet of documents also included a printed

version of the August 25, 2020, email titled “Malfeasance and

Misfeance & Dereliction of Duty & Frittering of Taxpayers Money

Away by the Department of Veteran Affairs,” which is also

described above.       Included in the email and printed out in the

packet was an embedded image of a woman performing fellatio.

Underneath the photo was the text, “[Victim #3] is a firm

believer that sucking men’s dicks and acting tougher than men

when put in a man’s position is the way to act as a woman in a

man’s position.”

                  c.     December 11, 2020 Fliers near West LA VA

     88.   I know from VA Police reports and discussions with law

enforcement officers that on December 11, 2020, fliers

containing a full-page photograph of West LA VA Chief of Staff

Dr. Steven Simon were found near the West LA VA campus.           Those


                                    37
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 40 of 52 Page ID #:40



fliers include a large header that reads “Child Molester” above

the photograph and include a claim that he “[t]akes his victims

to the VA Executive Housing with the help of the VA Police.”

     89.   I know from my participation in this investigation

that Dr. Simon has been involved in the VA responses to

PANTCHEV’s behavior.     The style of these fliers is consistent

with PANTCHEV’s other harassment and stalking of VA employees.

This same flier was included in an envelope left at Pepperdine

University, along with fliers that referenced Victims #1 and #2

(described below).     Accordingly, I believe that PANTCHEV is also

the one who created this flier.

                  d.   December 15 & 21, 2020 Fliers near and at
                       West LA VA

     90.   I know from VA Police reports and discussions with law

enforcement officers that on December 15, 2020, additional

fliers were found near and on the West LA VA campus.          These were

two-sided documents.     One side contained an almost full-page

photograph of Victim #1 along with some text, and the other side

contained an almost full-page photograph of Victim #2, along

with some text.    I recognize the photographs used as some of the

same photographs used by PANTCHEV in his prior emails and

harassment packets.

     91.   The text on the side of the flier featuring Victim #1

included the following:

           a.     “Niggers & Wetbacks & Homeless Veterans Belong in

Prisons or Psychiatric Hospitals,” above Victim #1’s name, as

though attributing a quote to her.



                                    38
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 41 of 52 Page ID #:41



           b.   “Married for a Killer LAPD Cop.        Carries a Loaded

Gun.”8

           c.   “Declares Insane Witnesses of Police Brutality.”

           d.   “Sucks Steven R. Simon, MD’s Dick.”

     92.   The text on the side of the flier featuring Victim #2

included the following:
           a.   “Satanist Engages in Gangbang Rituals.”

           b.   “Fucks her Patients then lies they ‘stalk her.’”

           c.   “Psychologically damaged by PTSD Was Raped.”

           d.   “Sucks James Harden-VAPD Chief’s Dick.”

           e.   “Dumped by her husband [name redacted] bore him

her fuck-buddies daughter.      Carries a Loaded Gun.”

           f.   “Flat Has No Tits Like Lifeless Fish in Bed.”

                e.    December 18, 2020 Fliers near and on Long
                      Beach VA

     93.   I know from VA Police reports and discussions with law

enforcement officers that on December 18, 2020, additional

fliers were found near and on the Long Beach VA campus.           These

were the same two-sided documents discussed in paragraphs 90-92.

                f.    December 24, 2020 Fliers near Victim #2’s
                      Parent’s Residence in Brentwood

     94.   I know from interviewing Victim #2 that two fliers

were found at her parent’s residence in Brentwood.          The first

flier was the same as that discussed in paragraph 92.          The other

flier, labeled “The Three Witches of Brentwood,” had the names


     8 At trial, when testifying against PANTCHEV, Victim #1 was
cross-examined on her marriage to an LAPD officer. That fact is
otherwise not public. At trial, Victim #1 refused to provide
her husband’s name out of fear that PANTCHEV would target him.
                                    39
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 42 of 52 Page ID #:42



of Victim #2 and Victim #2’s sister, and invited individuals to

come to a Christmas Eve Party at 10:00 p.m. at Victim #2’s

parent’s rental property (the “Christmas Eve Flier”).          The two

fliers were in a United States Postal Service Priority Mail

envelope but had not been mailed.        Victim #2 collected

approximately 25 of these envelopes on the street and at least

eleven more around the neighborhood.       The same flier, modified

to advertise a New Year’s Eve Party, was found in Manhattan

Beach on January 3rd by a colleague of Victim #2.          The Christmas

Eve Flier had text that included the following:

           a.   “Our sister [Victim #2] is stoned high as a kite

again… she can’t find a man who can stand her for she is SOOO

BITCHY…even her fat saw whale husband-a wacko Veteran-dumped

her…”

                i.    At trial, Victim #2 testified that her then

fiancé, now husband, was in the military.        This fact is

otherwise not well-known.

           b.   “We are throwing a Christmas Party for her. Come

and join us. We love to get laid and get paid. If you don’t have

the money, NO PROBLEM.”

           c.   “[Victim #2] is a Doctor who just started her

practice at the above address. We accept all insurance plans and

all credit cards. We’ll bill your insurance, and you get to fuck

[Victim #2] at your insurance expense, isn’t that great? [Victim

#2] just got fired from the VA for ‘inappropriate interactions

with patients.’ She is desperate…”

           d.   “Menage a trois is our specialty স
                                                 ঻ স
                                                 ঺
                                                 হ ঻স
                                                   ঺
                                                   হ঻”
                                                    ঺
                                                    হ

                                    40
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 43 of 52 Page ID #:43



           e.   “Boys UNDER 17 are welcome, with or without

parents’ consent, for there is nothing in the world [Victim #2]

loves more than little boys dicks wobbling in her pussy and

scratching her cute buthole…”

     95.   PANTCHEV also included Victim #2’s VA email address as

well as her Instagram handle.      Recently, Victim #2 said that she

has been receiving friend requests from many Instagram users

that she does not know and believes that these requests are

connected to the distribution of these fliers.

                g.    December 29, 2020 Fliers near and at West LA
                      VA

     96.   I know from VA Police reports and discussions with law

enforcement officers that on December 29, 2020, additional

fliers were found near and on the West LA VA campus.          These were

the same two-sided documents discussed in paragraph 90.

                h.    December 31, 2020 Fliers near and at
                      Pepperdine University in Malibu

     97.   I know from Pepperdine University Public Safety

Reports that additional fliers were found on Alumni Park at
Pepperdine University and at the nearby CVS shopping center off

Pacific Coast Highway.     These fliers were the same documents as

those discussed in paragraph 90.         Additionally, a packet was

found in the campus security booth on John Tyler Drive

containing both the fliers discussed in paragraph 90 and the Dr.

Steven Simon flier discussed in paragraph 88.         There was also a

typed letter that includes the following:

           a.   “Those two cunts have fucked us all at Greated

Los Angeles VA. We are all catching shit because of them.”


                                    41
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 44 of 52 Page ID #:44



             b.   “Get rid of them, PLEASE”

             c.   “Veterans are denied essential treatment because

of them.”

             d.   “Veterans don’t trust us and avoid seeking

treatment because of them.”

             e.   “Those two ‘attending doctors’ are directly

responsible for the increase of the suicide rate among Veterans

and for the increased number of incarsarated Veterans.”

             f.   “Everyone-staff and Veterans-HATES those TWO

BITCHES.”

             g.   “Clinicians have resigned and resign because of

them. We are all fed up with them.”

             h.   “No one wants to be around them.”

             i.   “Those two flyers are all over town.”

             j.   “Everyone knows about them and thinks ‘doctors

are snitches for the cops and the DA.’”

             k.   “Residents avoid our programs.”

             l.   “Our relationship with the community is shaken.”

             m.   “Those two ‘doctors’ are on paid leave for their

‘safety’ while all of us are working hard risking to catch

COVID-19.”

             n.   “Do something, PLEASE. THANK YOU.”

                  i.   January 4 & 5 2021 Fliers on West LA VA

     98.     I know from VA Police reports and discussions with law

enforcement officers that on January 4 and 5, 2021, additional

fliers were found near and on the West LA VA campus.          These were




                                    42
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 45 of 52 Page ID #:45



two-sided documents discussed in paragraph 90.         There were

approximately 500 fliers dropped off on January 5, 2021.

     99.   Based on my participation in this investigation, and

PANTCHEV’s prior stalking and actions toward Victim #1 and

Victim #2, I believe it is likely that PANTCHEV was involved

with the distributions of these fliers.

     100. Victim #1 and Victim #2 have both learned about the

contents and distribution of the fliers described above.           On

January 7, 2020, I spoke with Victim #1, and she told me that

she was concerned for her safety, had hit her “breaking point”

and did not feel safe at her home.

     101. On September 16, 2020, I interviewed Doctor #3, a

doctor who has worked at both the Loma Linda and West LA VA.

Doctor #3 was familiar with PANTCHEV and said that she first

interacted with him approximately seven or eight years ago.             She

said that during that timeframe, on a number of occasions, she

saw PANTCHEV use back entrances to enter VA clinics after hours.

She told him that he was not allowed to enter the clinics, and
said that he would apologize but then try and make small talk.

She described his behavior as unsettling and said that he would

linger in VA hallways after hours.

     102. Each of the victims has reported that, as a result of

PANTCHEV’s actions, she is fearful of PANTCHEV and concerned for

her safety.

     D.    Investigation re KIOWA APARTMENT and Vehicles

     103. On or about September 15, 2020, I reviewed records

obtained from the California Department of Motor Vehicles for


                                    43
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 46 of 52 Page ID #:46



PANTCHEV and learned that the DODGE CHARGER and CADILLAC

ELDORADO CONVERTIBLE were registered to PANTCHEV.

     104. On or about December 2, 2020, I received records for

PANTCHEV from the Housing and Urban Development-Veterans Affairs

Supportive Housing Program.      In those records, the KIOWA

APARTMENT was listed as PANTCHEV’s residence.         Those records

also show that PANTCHEV’s phone number was xxx-xxx-6088 (the

Pantchev Phone Number), and his email was usaghp@yandex.com (the

Yandex Account).

     105. On or about September 28, 2020 SA David Ricker

conducted physical surveillance of the University Avenue

Residence where PANTCHEV resided in Loma Linda.         At that time,

the CADILLAC ELDORADO CONVERTIBLE was parked at the apartment

complex containing the residence.

     106. On or about December 1, 2020, I conducted physical

surveillance of the KIOWA APARTMENT.       The DODGE CHARGER and

CADILLAC ELDORADO CONVERTIBLE were parked in the carport labeled

#1 and on the driveway of the KIOWA APARTMENT.         The KIOWA
APARTMENT is a two-story, multi-unit apartment building.           Unit

#1 is on the first floor of the building.

     107. On or about December 7, 2020, I conducted physical

surveillance of the KIOWA APARTMENT.       The CADILLAC ELDORADO

CONVERTIBLE was parked in the carport.        While I was conducting

surveillance, the DODGE CHARGER arrived at the residence and

PANTCHEV exited the DODGE CHARGER and walked towards the KIOWA

APARTMENT.




                                    44
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 47 of 52 Page ID #:47



     108. On or about November 25, 2020, I reviewed a California

Highway Patrol Arrest report for PANTCHEV which noted that on

the day of his arrest October 4, 2020, he was driving the DODGE

CHARGER.

     109. Based on the foregoing, I believe that PANTCHEV

currently lives at the KIOWA APARTMENT and owns and operates the

DODGE CHARGER and CADILLAC ELDORADO CONVERTIBLE.

     110. Based on my training and experience investigating

stalking and threat-to-life cases, I know that individuals

engaged in such conduct commonly use fake or anonymized

accounts, false identifications or identities, or stolen

identifications, in order to avoid detection and to hide their

true identities.    These individuals often also keep evidence

related to these accounts and identifiers in secure, easily-

accessible places, like their homes, cars, and on their person.

     111. Based on the foregoing, as well as my training,

experience, and knowledge of this investigation, I also believe

that electronic devices, including computers, laptops, tablets,

printers, and cellular telephones capable of making telephone

calls and accessing the internet and generating the fliers

discussed above -- and that were likely used by PANTCHEV during

the activities described herein -- will be found at the KIOWA

APARTMENT, in the DODGE CHARGER and CADILLAC ELDORADO

CONVERTIBLE, and on PANTCHEV’s person.        Based on PANTCHEV’s use

of international email servers and accounts to harass and

threaten victims, I also believe digital and physical evidence

related to the stalking, harassment, and the threatening


                                    45
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 48 of 52 Page ID #:48



communications (including evidence related to identity) will be

found at the KIOWA APARTMENT, in the DODGE CHARGER and CADILLAC

ELDORADO CONVERTIBLE, and on PANTCHEV’s person.

     E.    Training and Experience on Digital Devices

     112. Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.      Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may
also be recoverable months or years later.

           b.   Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places


                                    46
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 49 of 52 Page ID #:49



where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     113. Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a


                                    47
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 50 of 52 Page ID #:50



complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

           b.   Digital devices capable of storing multiple

gigabytes are now commonplace.      As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

     114. The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.



                                    48
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 51 of 52 Page ID #:51



           b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.         I do not know

the passcodes of the devices likely to be found in the search.

           c.   Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress PANTCHEV’s thumb and/or fingers on the

device(s); and (2) hold the device(s) in front of PANTCHEV’s

face with his eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

//

//

//
//

//

//

//

//

//

//

//

//


                                    49
Case 2:21-cr-00050-JFW Document 1 Filed 01/13/21 Page 52 of 52 Page ID #:52



                             V. CONCLUSION
     115. For all the reasons described above, there is probable

cause to believe that PANTCHEV has stalked Victim #1 in

violation of 18 U.S.C. § 2261A(2) (Stalking).         Further, there is

probable cause to believe that evidence of violations of 18

U.S.C. § 2261A(2) (Stalking), as described above and in

Attachment B of this affidavit, will be found in a search of the

KIOWA APARTMENT, the DODGE CHARGER, the CADILLAC ELDORADO

CONVERTIBLE, and on PANTCHEV’s person as further described above

and in Attachments A-1, A-2, A-3, and A-4 to this affidavit.




Subscribed to and sworn before me
this 13th day of January, 2021.



HONORABLE JEAN P. ROSENBLUTH
UNITED STATES MAGISTRATE JUDGE




                                    50
